Citation Nr: 1450569	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On October 23, 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.

During his October 2013 hearing, the Veteran indicated receiving treatment related to his back at the Augusta, Georgia, VA Medical Center (VAMC) beginning in 1968.  He also indicated past treatment at the University Hospital located across from the VAMC and the report of a March 2012 VA examination indicates that the Veteran had a magnetic resonance imaging (MRI) scan at the University Hospital in April 2010.

Although certain records from the Augusta VAMC have been associated with the Veteran's claims folder, the CAPRI records associated with the Veteran's Virtual VA file date back only to 1998 and it does not appear as though the agency of original jurisdiction (AOJ) has sought to obtain any relevant records from the University Hospital.  Accordingly, a remand is necessary for the AOJ to obtain copies of all pertinent treatment records not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran has indicated receiving related treatment to his back beginning in 1968 at the Augusta, Georgia, VAMC.  A query should be made at that facility for any records related to treatment of the Veteran from 1968 to 1998.  The contacted facility must respond by indicating: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran dated during the time period in question and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

The AOJ should also contact the Veteran and request that he identify the approximate dates of treatment received at the University Hospital.  The Veteran should also be requested to provide the address for this facility and to sign the necessary authorization for release of any private medical records to VA.  The AOJ should then attempt to obtain copies of pertinent treatment records related to treatment of the Veteran at the University Hospital, presumably also located in Augusta, Georgia.

2.  If additional records are received from either the University Hospital or from the Augusta VAMC, the AOJ should request that the examiner who conducted the March 2012 examination of the Veteran, if still available, provide an addendum to that examination report.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the addendum sought.  The examiner should be asked to review the treatment records obtained on remand, and provide a reasoned statement as to why the evidence does or does not change the prior opinion in any way.  

(If the March 2012 examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA clinician with the appropriate expertise to provide an opinion as to whether it is at least as likely as not that any diagnosed lumbar spine disability is related to the Veteran's period of military service.)

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



